Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11 are pending and being acted upon in this Office Action.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 3, 2020 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claims objection
Claim 1 is objected to because of the following informalities:  “a antibody light chain and a antibody heavy chain” should have been “a full length antibody light chain and a full length antibody heavy chain”.  Correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The “more” in claim 5 is indefinite because the metes and bounds of what would constitute “more” cannot be determined. The term "more" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-5 and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled This is a written description rejection.
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
"[T]he purpose of the written description requirement is to 'ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.'" Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63,19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).
"[A] sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus." Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A "representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780,1790 (Fed. Cir. 2014) ("The '128 and '485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9. Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus."). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number" of species.
The "structural features common to the members of the genus" needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For antibodies, the Federal Circuit has found that possession of mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor, 97 USPQ2d at 1875 ("[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common. However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the claims."). A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. Ariad, 94 USPQ2d at 1167; Centocor at 1876 ("The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.")
In Amgen Inc, v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc, v. Eli Lily & Co.. 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is "had possession of the claimed subject matter as of the filing date. Demonstrating possession "requires a precise definition" of the invention. To provide this precise definition" for a claim to a genus, a patentee must disclose "a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus" (see Amgen at page 1358).
In addition, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
An adequate written description must contain enough information about the actual makeup of the claimed products - "a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials", which may be present in "functional terminology when the art has established a correlation between structure and function" (Amgen page 1361).
In this case, claim 1 encompasses any bispecific antibody comprising a) one antibody comprising two pairs each of a antibody light chain and a antibody heavy chain, wherein the binding sites formed by each of the pairs of the heavy chain and the light chain specifically bind to a first antigen, and b) — one additional Fab fragment, wherein the additional Fab fragment is fused to the C- terminus of one of the heavy chains of the antibody, wherein the binding site of the additional Fab fragment specifically binds to a second antigen, wherein each of the antibody light chains comprises in the constant light chain 
Claim 2 encompasses the antibody of claim 1, wherein the additional Fab fragment is fused to the C- terminus of the heavy chain by a peptidic linker.
Claim 3 encompasses the antibody of claim1, wherein
a) the heavy chain that is fused to the additional Fab fragments has as C-terminal heavy chain amino acid residues the tripeptide LSP wherein the proline thereof is directly fused to the first amino acid residue of the additional Fab fragment or of the peptidic linker via a peptide bond, and
b) the heavy chain that is not fused to the additional Fab fragments has as C-terminal heavy chain amino acid residues the tripeptide LSP, or SPG, or PGK.
Claim 4 encompasses the antibody of claim 1, wherein the antibody is
a) a full length antibody of the human subclass IgG1, or
b) a full length antibody of the human subclass IgG4, or
c) a full length antibody of the human subclass IgG1 with the mutations L234A, L235A and P329G,
d) a full length antibody of the human subclass IgG4 with the mutations $228P, L235E and P329G,

f) a full length antibody of the human subclass IgG4 with the mutations $228P and P329G in both heavy chains and the mutations T366W and S354C in one heavy chain and the mutations T366S, L368A, Y407V and Y349C in the respective other heavy chain,
g) a full length antibody of the human subclass IgG1 with the mutations L234A, L235A, P329G, I253A, H310A and H435A in both heavy chains and the mutationsT366W and $354C in one heavy chain and the mutations T366S, L368A, Y407V and Y349C in the respective other heavy chain,
h) a full length antibody of the human subclass IgG1 with the mutations L234A, L235A, P329G, M252Y, §254T and T256E in both heavy chains and the mutations T366W and $354C in one heavy chain and the mutations T366S, L368A, Y407V and Y349C in the respective other heavy chain, or
i) a full length antibody of the human subclass IgG1 with the mutations L234A, L235A, P329G, H310A, H433A and Y436A in both heavy chains and the mutations i) T366W, and ii) S354C or Y349C, in one heavy chain and the mutations 1) T3668, L368A, and Y407V, and ii) Y349C or S354C, in the respective other heavy chain.
Claim 5 encompasses the antibody of claim 1 or 2, wherein the bispecific antibody comprises 
i) alight chain that has a sequence identity to SEQ ID NO: 01 of 70% or more,
ii) a heavy chain that has a sequence identity to SEQ ID NO: 02 of 70% or more,
iii) a light chain that has a sequence identity to SEQ ID NO: 03 of 70 % or more, and
iv) a heavy chain Fab fragment that has a sequence identity to SEQ ID NO: 04 of 70 % or more.
Claim 8 encompasses the antibody of claim 1, wherein the antibody is monoclonal.
Claim 9 encompasses a pharmaceutical formulation comprising the antibody of claim 1 and a pharmaceutically acceptable carrier.
Claim 10 encompasses a method of treating an individual having multiple sclerosis comprising administering to the individual an effective amount of the antibody of claim 1. 

The specification discloses just four isolated bispecific antibodies that bind to human CD20 and human transferrin receptor wherein the first antigen is human CD20 and the second antigen is human transferrin receptor wherein the human CD20 binding site comprises a heavy chain variable domain (VH) that has the amino acid sequence of SEQ ID NO: 18 and a light chain variable domain (VL) that has the amino acid sequence of SEQ ID NO: 19, and wherein the human transferrin receptor binding site comprises a heavy chain variable domain (VH) that has the amino acid sequence of SEQ ID NO: 20 and a light chain variable domain (VL) that has the amino acid sequence of SEQ ID NO: 21.  The specification further discloses a bispecific antibody comprises  i) a light chain that has the amino acid sequence of SEQ ID NO: 01, ii) a heavy chain that has the amino acid sequence of SEQ ID NO: 02, iii) a light chain that has the amino acid sequence of SEQ ID NO: 03, and iv) a heavy chain Fab fragment that has the amino acid sequence of SEQ ID NO: 04.
The four antibodies are 0039, 0041, 0040 and 0042.  Antibody 0039 is a bispecific antibody comprising a) one full length antibody comprising two pairs each of a full length antibody light chain and a full length antibody heavy chain, wherein the binding sites formed by each of the pairs of the full length heavy chain and the full length light chain specifically bind to a first antigen, and b) one additional Fab fragment, wherein the additional Fab fragment is fused to the C-terminus of one heavy chain of the full length antibody, wherein the binding site of the additional Fab fragment specifically binds to a second antigen, wherein each of the full length antibody light chains comprises in the constant light chain domain (CL) at position 123 the amino acid residue arginine (instead of the wild-type glutamic acid residue; E123R mutation) and at position 124 the amino acid residue lysine (instead of the wild-type glutamine residue; Q124K mutation) (numbering according to Kabat), wherein each of the full length antibody heavy chains comprises in the first constant heavy chain domain (CH1) at position 147 an glutamic acid residue (instead of the wild-type lysine residue; K147E mutation) and at position 213 an glutamic acid 
Antibody 0039, which is also an aspect of the current invention, is composed of four polypeptides that have the amino acid sequence of SEQ ID NO: 06 to 09.   
Antibody 0041 is composed of four polypeptides that have the amino acid sequence of SEQ ID NO: 01 to 03 and SEQ ID NO: 10. 
Antibody 0040 is composed of three polypeptides that have the amino acid sequence of SEQ ID NO: 11 to 13 and SEQ ID NO: 22.
Antibody 0042 is composed of four polypeptides that have the amino acid sequence of SEQ ID NO: 14 to 17.  If the antibody is human IgG1 isotype, the human subclass IgG1 with the mutations L234A, L235A, P329G, I253A, H310A and H435A in both Fc-region polypeptides and the mutations T366W and S354C in one Fc-region polypeptide and the mutations T366S, L368A, Y407V and Y349C in the respective other Fc-region polypeptide.   
However, the specification does not describe the structure-identifying information, i.e., heavy and light chain variable domains or the six CDRs about the claimed bispecific antibody that binds human CD20 and human transferrin receptor, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed bispecific antibodies that bind to human CD20 and human transferrin receptor themselves. 
As in Amgen, the pending claims of the instant case attempt to describe a genus of antibodies by describing something that is not an antibody, i.e. the antigen human CD20 and human transferrin to which the bispecific antibody binds. Also analogous to Amgen, the fact that antigenic structures are known in Amgen, however, this is not enough to meet the written description requirement.
In AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014), a claim drawn to a genus of antibodies having a recited binding affinity and binding specificity to a fully characterized antigen was found to be invalid for lack of written description such that it was not infringed by a subsequently disclosed antibody having all of the recited functional characteristics but a completely different structure (amino acid sequence). The Court held:
“It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date... The asserted claims attempt to claim every fully human IL-12 antibody that would achieve a desired result, i.e., high binding affinity and neutralizing activity, and cover an antibody as different as Stelara®, whereas the patents do not describe representative examples to support the full scope of the claims. (AbbVie, 759 F.3d at 1298; 111 USPQ2d at 1791) (emphasis added).
Thus, the Amgen and the AbbVie decisions each support the finding that the detailed knowledge of one or a few antibody structure does not reliably predict the structure of other antibodies that bind to the same antigen and have the same effects.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168, PTO 1449; see, e.g., Discussion).  
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118 (PTO 1449), found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract). 
Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the bispecific antibodies that bind to that antigen, i.e., human CD20 and human transferrin receptor in this case (as held in Abbvie).   
Regarding bispecific antibody comprises i) a light chain that has a sequence identity to SEQ ID NO: 01 of 70 % or more, ii) a heavy chain that has a sequence identity to SEQ ID NO: 02 of 70 % or more, iii) a light chain that has a sequence identity to SEQ ID NO: 03 of 70 % or more, and iv) a heavy chain Fab fragment that has a sequence identity to SEQ ID NO: 04 of 70 % or more (claim 5), the specification does not teach where and what amino acid within the full-length sequence of SEQ ID NO: 01, 02, 03 and/or 04 to be substituted, deleted, added or a combination thereof such that each modified light chain has a sequence that is 70% or more to SEQ ID NO: 01 and SEQ ID NO: 03 and each modified heavy chain has a sequence that is 70% or more to SEQ ID NO: 2 and SEQ ID NO: 4 still maintains conformation and binding to human CD20 and human transferrin.   One of skill in the art would not immediately envisage the structure heavy and light chain variable regions that correlated with binding function to human CD20 and human transferrin share by members of genus of bispecific antibodies having 30%, 25%, 20%, 15%, 10% still maintains conformation and binding to human CD20 and human transferrin.
	For example, the 9,714,292 patent (PTO 892) teaches a bispecific antibody comprising the amino acid sequence of SEQ ID NO: 79, which is 91.6% identical to the claimed SEQ ID NO: 3 and yet the reference bispecific antibody binds to Tweak-IL-17.
US-14-506-408-79

  Query Match             90.6%;  Score 997.5;  DB 11;  Length 216;
  Best Local Similarity   91.6%;  
  Matches  197;  Conservative    6;  Mismatches   11;  Indels    1;  Gaps    1;

Qy          2 IQLTQSPSSLSASVGDRVTITCRASQSISSYLAWYQQKPGKAPKLLIYRASTLASGVPSR 61
              ||:||||||:||||||||||||:|||:| | ||||||||||||||||| || ||||||||
Db          2 IQMTQSPSSVSASVGDRVTITCQASQNIYSNLAWYQQKPGKAPKLLIYTASYLASGVPSR 61

Qy         62 FSGSGSGTDFTLTISSLQPEDFATYYCQQNYASSNVDN-TFGGGTKVEIKSSASTKGPSV 120
              |||||||||:||||||||||||||||||  | :|  |   ||||||||||||||||||||
Db         62 FSGSGSGTDYTLTISSLQPEDFATYYCQTAYYNSRPDTVAFGGGTKVEIKSSASTKGPSV 121

Qy        121 FPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGLYSLSSV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        122 FPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGLYSLSSV 181

Qy        181 VTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSC 215
              |||||||||||||||||||||||||||||||||||
Db        182 VTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSC 216

	As another example, the 10,323,099 patent (PTO 892) teaches a modified light chain wherein the light chain comprises the amino acid sequence of SEQ ID NO: 7, which is at least 77.0% identical to the claimed SEQ ID NO: 4 and yet the reference bispecific antibody binds to DR5.

US-15-092-847A-7

  Query Match             73.0%;  Score 874.5;  DB 1;  Length 246;
  Best Local Similarity   77.2%;  
  Matches  176;  Conservative   14;  Mismatches   29;  Indels    9;  Gaps    3;

Qy          5 ESGPGLVKPSQTLSLTCTVSGFSLSSYAMSWIRQHPGKGLEWIGYI-WSGGSTDYASWAK 63
              ||| |||:|  :| |:|  |||: |||||||:|| |||||||:  |  ||||| ||   |
Db         25 ESGGGLVQPGGSLRLSCAASGFTFSSYAMSWVRQAPGKGLEWVSAISGSGGSTYYADSVK 84

Qy         64 SRVTISK--TSTTVSLKLSSVTAADTAVYYCARRYGTSYPDYGDASGFDPWGQGTLVTVS 121
               | |||:  :  |: |:::|: | |||||||||        ||  :  | ||||||||||
Db         85 GRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAR------GPYGRYAALDYWGQGTLVTVS 138

Qy        122 SASVAAPSVFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQ 181
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        139 SASVAAPSVFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQ 198

Qy        182 DSKDSTYSLSSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 229
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db        199 DSKDSTYSLSSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 246



Notably, the specification, does not describe the structure of a sufficient number of species of the genus of bispecific antibodies having just 70% or more sequence identity to both light chains and both heavy chains to reasonably convey to the skilled artisan that Applicant had possession of the claimed invention at the time the application was filed.  
Regarding treatment, the specification discloses:
[0175] As used herein, "treatment" (and grammatical variations thereof such as "treat" or "treating") refers to clinical intervention in an attempt to alter the natural course of the individual being treated, and can be performed either for prophylaxis or during the course of clinical pathology. Desirable effects of treatment include, but are not limited to, preventing occurrence or recurrence of disease, alleviation of symptoms, diminishment of any direct or indirect pathological consequences of the disease, preventing metastasis, decreasing the rate of disease progression, amelioration or palliation of the disease state, and remission or improved prognosis. In some embodiments, antibodies as reported herein are used to delay development of a disease or to slow the progression of a disease. 
	Thus, treatment encompasses treating and preventing occurrence or recurrence of multiple sclerosis.  
Regarding pharmaceutical composition (claim 9) and method of treating an individual having multiple sclerosis (claim 10), there are no in vivo working examples of treating/preventing occurrence or recurrence of multiple sclerosis.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only a bispecific antibody that binds to human CD20 and human transferrin receptor, wherein the bispecific antibody comprises a light chain comprising the amino acid sequence of SEQ ID NO: 01, a heavy chain comprising the amino acid sequence of SEQ ID NO: 02, a light chain comprising the amino acid sequence of SEQ ID NO: 03, and an antibody Fab fragment comprising the amino acid sequences of SEQ ID NO: 04 as set forth in claims 6-7, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).   

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a bispecific antibody that binds to human CD20 and human transferrin receptor, wherein the bispecific antibody comprises a light chain comprising the amino acid sequence of SEQ ID NO: 01, a heavy chain comprising the amino acid sequence of SEQ ID NO: 02, a light chain comprising the amino acid sequence of SEQ ID NO: 03, and an antibody Fab oes not reasonably provide enablement for any bispecific antibody as set forth in claims 1-5 and 8-11. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  
Claim 1 encompasses any bispecific antibody comprising a) one antibody comprising two pairs each of a antibody light chain and a antibody heavy chain, wherein the binding sites formed by each of the pairs of the heavy chain and the light chain specifically bind to a first antigen, and b) — one additional Fab fragment, wherein the additional Fab fragment is fused to the C- terminus of one of the heavy chains of the antibody, wherein the binding site of the additional Fab fragment specifically binds to a second antigen, wherein each of the antibody light chains comprises in the constant light chain domain (CL) at position 123 the amino acid residue arginine (instead of the wild-type glutamic acid residue; E123R mutation) and at position 124 the amino acid residue lysine (instead of the wild-type glutamine residue; Q124K mutation) (numbering according to Kabat), wherein each of the antibody heavy chains comprises in the first constant heavy chain domain (CH1) at position 147 an glutamic acid residue (instead of the wild-type lysine residue; K147E mutation) and at position 213 an glutamic acid residue (instead of the wild- type lysine amino acid residue; K213E mutation) (numbering according to Kabat EU index), wherein the additional Fab fragment specifically binding to the second antigen comprises a domain crossover such that the constant light chain domain (CL) and the constant heavy chain domain 1 (CH1) are replaced by each other, and wherein the first antigen is human CD20 protein and the second antigen is human transferrin receptor.

Claim 3 encompasses the antibody of claim1, wherein
a) the heavy chain that is fused to the additional Fab fragments has as C-terminal heavy chain amino acid residues the tripeptide LSP wherein the proline thereof is directly fused to the first amino acid residue of the additional Fab fragment or of the peptidic linker via a peptide bond, and
b) the heavy chain that is not fused to the additional Fab fragments has as C-terminal heavy chain amino acid residues the tripeptide LSP, or SPG, or PGK.
Claim 4 encompasses the antibody of claim 1, wherein the antibody is
a) a full length antibody of the human subclass IgG1, or
b) a full length antibody of the human subclass IgG4, or
c) a full length antibody of the human subclass IgG1 with the mutations L234A, L235A and P329G,
d) a full length antibody of the human subclass IgG4 with the mutations $228P, L235E and P329G,
e) a full length antibody of the human subclass IgG1 with the mutations L234A, L235A and P329G in both heavy chains and the mutations T366W and S354C in one heavy chain and the mutations T366S, L368A, Y407V and Y349C in the respective other heavy chain,
f) a full length antibody of the human subclass IgG4 with the mutations $228P and P329G in both heavy chains and the mutations T366W and S354C in one heavy chain and the mutations T366S, L368A, Y407V and Y349C in the respective other heavy chain,
g) a full length antibody of the human subclass IgG1 with the mutations L234A, L235A, P329G, I253A, H310A and H435A in both heavy chains and the mutationsT366W and $354C in one heavy chain and the mutations T366S, L368A, Y407V and Y349C in the respective other heavy chain,

i) a full length antibody of the human subclass IgG1 with the mutations L234A, L235A, P329G, H310A, H433A and Y436A in both heavy chains and the mutations i) T366W, and ii) S354C or Y349C, in one heavy chain and the mutations 1) T3668, L368A, and Y407V, and ii) Y349C or S354C, in the respective other heavy chain.
Claim 5 encompasses the antibody of claim 1 or 2, wherein the bispecific antibody comprises 
i) alight chain that has a sequence identity to SEQ ID NO: 01 of 70 % or more,
ii) a heavy chain that has a sequence identity to SEQ ID NO: 02 of 70 % or more,
iii) a light chain that has a sequence identity to SEQ ID NO: 03 of 70 % or more, and
iv) a heavy chain Fab fragment that has a sequence identity to SEQ ID NO: 04 of 70 % or more.
Claim 8 encompasses the antibody of claim 1, wherein the antibody is monoclonal.
Claim 9 encompasses a pharmaceutical formulation comprising the antibody of claim 1 and a pharmaceutically acceptable carrier.
Claim 10 encompasses a method of treating an individual having multiple sclerosis comprising administering to the individual an effective amount of the antibody of claim 1. 
Claim 11 encompasses a method of depleting brain sequestered B-cells expressing CD20 in an individual comprising administering to the individual an effective amount of the antibody of claim 1 to deplete brain sequestered B-cells expressing CD20.
The specification discloses just four isolated bispecific antibodies that bind to human CD20 and human transferrin receptor wherein the first antigen is human CD20 and the second antigen is human transferrin receptor wherein the human CD20 binding site comprises a heavy chain variable domain (VH) that has the amino acid sequence of SEQ ID NO: 18 and a light chain variable domain (VO that has the amino acid sequence of SEQ ID NO: 19, and wherein the human transferrin receptor binding site comprises a heavy chain variable domain (VH) that has the amino acid sequence of SEQ ID NO: 20 and a 
The specification discloses four antibodies.  They are antibody 0039, 0041, 0040 and 0042.  Antibody 0039 is a bispecific antibody comprising a) one full length antibody comprising two pairs each of a full length antibody light chain and a full length antibody heavy chain, wherein the binding sites formed by each of the pairs of the full length heavy chain and the full length light chain specifically bind to a first antigen, and b) one additional Fab fragment, wherein the additional Fab fragment is fused to the C-terminus of one heavy chain of the full length antibody, wherein the binding site of the additional Fab fragment specifically binds to a second antigen, wherein each of the full length antibody light chains comprises in the constant light chain domain (CL) at position 123 the amino acid residue arginine (instead of the wild-type glutamic acid residue; E123R mutation) and at position 124 the amino acid residue lysine (instead of the wild-type glutamine residue; Q124K mutation) (numbering according to Kabat), wherein each of the full length antibody heavy chains comprises in the first constant heavy chain domain (CH1) at position 147 an glutamic acid residue (instead of the wild-type lysine residue; K147E mutation) and at position 213 an glutamic acid residue (instead of the wild-type lysine amino acid residue; K213E mutation) (numbering according to Kabat EU index), wherein the additional Fab fragment specifically binding to the second antigen comprises a domain crossover such that the light chain variable domain (VL) and the heavy chain variable domain (VH) are replaced by each other, and wherein the first antigen is human CD20 and the second antigen is human transferrin receptor.  
Antibody 0039, which is also an aspect of the current invention, is composed of four polypeptides that have the amino acid sequence of SEQ ID NO: 06 to 09.   
Antibody 0041 is composed of four polypeptides that have the amino acid sequence of SEQ ID NO: 01 to 03 and SEQ ID NO: 10. 

Antibody 0042 is composed of four polypeptides that have the amino acid sequence of SEQ ID NO: 14 to 17.  If the antibody is human IgG1 isotype, the human subclass IgG1 with the mutations L234A, L235A, P329G, I253A, H310A and H435A in both Fc-region polypeptides and the mutations T366W and S354C in one Fc-region polypeptide and the mutations T366S, L368A, Y407V and Y349C in the respective other Fc-region polypeptide.   
However, the specification does not teach the structure-identifying information, i.e., heavy and light chain variable domains or the six CDRs about the claimed bispecific antibody that binds to all human CD20 and human transferrin receptor to enable one of skill in the art can make and use such bispecific antibody without undue experimentation.
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009, PTO 1449; see, e.g., Discussion).  
Similarly, Edwards et al. (J Mol Biol. 334(1): 103-118, Nov 14, 2003; PTO 1449), found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract). 
Regarding bispecific antibody comprises i) a light chain that has a sequence identity to SEQ ID NO: 01 of 70 % or more, ii) a heavy chain that has a sequence identity to SEQ ID NO: 02 of 70 % or more, iii) a light chain that has a sequence identity to SEQ ID NO: 03 of 70 % or more, and iv) a heavy chain Fab fragment that has a sequence identity to SEQ ID NO: 04 of 70 % or more (claim 5), the specification does not teach where and what amino acid within the full-length sequence of SEQ ID NO: 01, 02, 03 and/or 04 to be substituted, deleted, added or a combination thereof such that each modified 
	For example, the 9,714,292 patent (PTO 892) teaches a bispecific antibody comprising the amino acid sequence of SEQ ID NO: 79, which is 91.6% identical to the claimed SEQ ID NO: 3 and yet the reference bispecific antibody binds to Tweak-IL-17.
US-14-506-408-79

  Query Match             90.6%;  Score 997.5;  DB 11;  Length 216;
  Best Local Similarity   91.6%;  
  Matches  197;  Conservative    6;  Mismatches   11;  Indels    1;  Gaps    1;

Qy          2 IQLTQSPSSLSASVGDRVTITCRASQSISSYLAWYQQKPGKAPKLLIYRASTLASGVPSR 61
              ||:||||||:||||||||||||:|||:| | ||||||||||||||||| || ||||||||
Db          2 IQMTQSPSSVSASVGDRVTITCQASQNIYSNLAWYQQKPGKAPKLLIYTASYLASGVPSR 61

Qy         62 FSGSGSGTDFTLTISSLQPEDFATYYCQQNYASSNVDN-TFGGGTKVEIKSSASTKGPSV 120
              |||||||||:||||||||||||||||||  | :|  |   ||||||||||||||||||||
Db         62 FSGSGSGTDYTLTISSLQPEDFATYYCQTAYYNSRPDTVAFGGGTKVEIKSSASTKGPSV 121

Qy        121 FPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGLYSLSSV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        122 FPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGLYSLSSV 181

Qy        181 VTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSC 215
              |||||||||||||||||||||||||||||||||||
Db        182 VTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSC 216

	As another example, the 10,323,099 patent (PTO 892) teaches a modified light chain wherein the light chain comprises the amino acid sequence of SEQ ID NO: 7, which is at least 77.0% identical to the claimed SEQ ID NO: 4 and yet the reference bispecific antibody binds to DR5.

US-15-092-847A-7

  Query Match             73.0%;  Score 874.5;  DB 1;  Length 246;
  Best Local Similarity   77.2%;  
  Matches  176;  Conservative   14;  Mismatches   29;  Indels    9;  Gaps    3;

Qy          5 ESGPGLVKPSQTLSLTCTVSGFSLSSYAMSWIRQHPGKGLEWIGYI-WSGGSTDYASWAK 63
              ||| |||:|  :| |:|  |||: |||||||:|| |||||||:  |  ||||| ||   |
Db         25 ESGGGLVQPGGSLRLSCAASGFTFSSYAMSWVRQAPGKGLEWVSAISGSGGSTYYADSVK 84

Qy         64 SRVTISK--TSTTVSLKLSSVTAADTAVYYCARRYGTSYPDYGDASGFDPWGQGTLVTVS 121
               | |||:  :  |: |:::|: | |||||||||        ||  :  | ||||||||||
Db         85 GRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAR------GPYGRYAALDYWGQGTLVTVS 138

Qy        122 SASVAAPSVFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQ 181
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        139 SASVAAPSVFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQ 198

Qy        182 DSKDSTYSLSSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 229
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db        199 DSKDSTYSLSSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 246


The state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, 79:1979-1983, March 1982, PTO 1449). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.
Regarding treatment, the specification discloses:
[0175] As used herein, "treatment" (and grammatical variations thereof such as "treat" or "treating") refers to clinical intervention in an attempt to alter the natural course of the individual being treated, and can be performed either for prophylaxis or during the course of clinical pathology. Desirable effects of treatment include, but are not limited to, preventing occurrence or recurrence of disease, alleviation of symptoms, diminishment of any direct or indirect pathological consequences of the disease, preventing metastasis, decreasing the rate of disease progression, amelioration or palliation of the disease state, and remission or improved prognosis. In some embodiments, antibodies as reported herein are used to delay development of a disease or to slow the progression of a disease. 
	Thus, treatment encompasses treating and preventing occurrence or recurrence of multiple sclerosis.  
In re Fisher, 166 USPQ 19 24 (CCPA 1970).
In view of the lack of the predictability of the art to which the invention pertains as evidenced by Lloyd et al, Edwards et al, and Rudikoff et al, the lack of guidance and direction provided by applicant, and the absence of in vivo working examples, undue experimentation would be required to practice the claimed in invention with a reasonable expectation of success, absent a specific and detailed description in applicant’s specification of how to effectively practice the claimed bispecific antibodies absent in vivo working examples providing evidence which is reasonably predictive that the claimed antibody commensurate in scope with the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ast (US20130078249, published March 28, 2013; PTO 1449) in view of Kannan et al. (US20140154254, published June 5, 2014, claiming priority to U.S. Provisional Application 61/729,148 filed on 11/21/2012; PTO 1449), and Ghayur et al (US20120034160, published February 2012; PTO 1449). 
Regarding claim 1, Ast (US20130078249) teaches recombinant methods (para. [0232]) for the production of bispecific IgG antibodies (“CrossMab”) by immunoglobulin domain crossover, i.e., the heavy chain constant domain 1 (CH1) and the light chain constant domain (CL) are replaced by each other (see Figure 1, I and L, para. [0028], [0112]).  Further, Ast teaches that bispecific CrossMabs can be generated for other targets such as cell-surface receptors or combinations of targets, including CD20 (see para. [0207]), CEA (para. [0289], and CD3 on T cells (see para. [0203], [0205]) for various therapeutic, i.e., cancer (see para. [0259] to [0265].    

Regarding claim 4a, b, c and d, Ast teaches the antibody is a full length human IgG1 antibody with a mutations L234A, L235A and P329G, see para. [0188].  In another embodiment, the antibody is IgG4 antibody with the mutation s S228P, L235E, and P329G, see para. [0189].
Regarding claim 9, Ast teaches pharmaceutical and a pharmaceutically acceptable carrier, see reference claim 32, in particular. 
Ast does not teach amino acid substitutions in the CH1 and CL regions and the bispecific antibody binds to human CD20 and human transferrin receptor as per claim 1.
However, Kannan (US 20140154254) teaches methods of generating heterodimeric antibodies from two different preexisting antibodies (page 1, [0005]), and that heterodimeric IgGs could be produced by engineering the heavy chain and light chain of the two different antibodies in such a way that they can assemble exclusively into a heterodimeric antibody without other contaminating species, which includes electrostatic steering achieved by engineering interface residues between the light chains (LC) and the heavy chains (HC) prevents mispairing of light chains to the non-cognate heavy chains when two different heavy chain and light chain pairs are assembling to form a desired four-chain heterodimeric antibody; and that an exemplary strategy comprises introducing one or more negatively-charged residues (e.g., Asp (D) or Glu (E)) in a first light chain (LC1) and one or more positively-charged residues (e.g., Lys, His or Arg) in the companion heavy chain (HC1) at the LC1/HC1 interface while introducing one or more positively-charged residues (e.g., Lys, His or Arg) in a second light chain (LC2) and one or more negatively-charged residues (e.g., Asp or Glu) in the companion heavy chain (HC2) at the LC2/HC2 interface; and the electrostatic steering effect directs the LC1 to pair with HC1 and LC2 to pair with HC2, as the opposite charged residues (polarity) at the interface attract, while the same type of charged residues (polarity) at an interface causes repulsion, resulting in suppression of the unwanted HC/LC pairings (page 4, [0039]). Additionally, Kannan teaches that the CH1-domain or the CL-domain comprises an amino acid sequence differing from wild-type IgG amino acid sequence such that one or more positive-charged  charged amino acid (page 6, [0059]); and one or more amino acids in the CL domain of the heterodimeric antibody at a position (EU and Kabat numbering in a kappa light chain) include, among others, E123 and Q124, are replaced with a charged amino acid (page 8, [0071]).
Like Ast, Kannan does not teach the bispecific antibody binds to human CD20 and human transferrin receptor as per claim 1.
However, Ghayur (US20120034160) teaches bispecific DVD-Ig antibody that binds to targets of interest such as human CD20 and transferrin receptor using various existing therapeutic antibodies rituximab and A27.15 (transferrin receptor, Salk Institute, INSERN WO 2005/111082); E2.3 (transferrin receptor, Salk Institute) approved for use in clinic (see para. [0278]).  Claim 8 is included as these antibodies are known to be monoclonal. 
Ghayur further teach DVD-Igs provided herein can be employed for tissue-specific delivery (target a tissue marker and a disease mediator for enhanced local PK thus higher efficacy and/or lower toxicity), including intracellular delivery (targeting an internalizing receptor and a intracellular molecule), and delivery to the inside of the brain (targeting transferrin receptor and a CNS disease mediator for crossing the blood-brain barrier) for treating multiple sclerosis, see para. [0319] and [0104].
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the method of making a bispecific antibody such as Ast’s CrossMab with the method of Kannan that promote heavy and light chain dimerization by substituting CL domain at position E123 for arginine (R, aka E123R) and Q124 for K (Q124K) and CH1 domain at position K147 for E (K147E) and K213 for E 
One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Kannan teaches any two different preexisting antibodies can be used to generate bispecific heterodimeric antibodies (page 1, [0005]).  
One of ordinary skill in the art would have been motivated to do so in order to achieve preferential pairing of the cognate heavy and light chains of two different antibodies and to reduce mispairing of antibody heavy and light chain. 
One of ordinary skill in the art would have been motivated to make bispecific antibody that binds to human CD20 and human transferrin receptor because Ghayur teaches antibody to transferrin receptor can be used for delivery of anti-CD20 antibody inside of the brain (targeting transferrin receptor and a CNS disease mediator for crossing the blood-brain barrier) for treating multiple sclerosis, see para. [0319] and [0104].
Furthermore, a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
 “The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.   

a)    one antibody comprising two pairs each of an antibody light chain and an antibody heavy chain, wherein the binding sites formed by each of the pairs of the heavy chain and the light chain specifically bind to a first antigen, and
b)    one additional Fab fragment wherein the additional Fab fragment is fused to the C-terminus of one of the heavy chains of the antibody, wherein the binding site of the additional Fab fragment specifically binds to a second antigen.
wherein the additional Fab fragment specifically binding to the second antigen comprises a domain crossover such that the constant light chain domain (CL) and the constant heavy chain domain 1 (CHI) are replaced by each other,
wherein the first antigen is human CD20 protein and the second antigen is human transferrin receptor, and
wherein the bispecific antibody comprises a light chain comprising the amino acid sequence of SEQ ID NO: 01, a heavy chain comprising the amino acid sequence of SEQ ID NO: 02, a light chain comprising the amino acid sequence of SEQ ID NO: 03, and an antibody Fab fragment comprising the amino acid sequences of SEQ ID NO: 04 (species) whereas instant claim 1 is generic with respect to the 
Copending Claim 8 recites the antibody of  claim 6. wherein the antibody is monoclonal whereas instant claim 8 recites the antibody of claim 1, wherein the antibody is monoclonal. 
Copending claim 9 recites a pharmaceutical formulation comprising the antibody of claim 6 and a pharmaceutically acceptable carrier whereas instant claim 9 recites a pharmaceutical composition comprising the antibody of claim 1 and a pharmaceutically acceptable carrier. 
Copending claim 10 recites a method of treating an individual having multiple sclerosis comprising administering to the individual an effective amount of the antibody of claim 6 whereas instant 
Copending claim 11 recites a method of depleting brain sequestered B- cells expressing CD20 in an individual comprising administering to the individual an effective amount of the antibody of claim 6 to deplete brain sequestered B-cells expressing CD20 whereas instant claim 11 recites a method of depleting brain sequestered B-cells expressing CD20 in an individual comprising administering to the individual an effective amount of the antibody of claim 1 to deplete brain sequestered B-cells expressing CD20.
Instant claim 5 recites the antibody of claim 1 or 2, wherein the bispecific antibody comprises 
i) alight chain that has a sequence identity to SEQ ID NO: 01 of 70 % or more,
ii) a heavy chain that has a sequence identity to SEQ ID NO: 02 of 70 % or more,
iii) a light chain that has a sequence identity to SEQ ID NO: 03 of 70 % or more, and
iv) a heavy chain Fab fragment that has a sequence identity to SEQ ID NO: 04 of 70 % or more.
Instant claim 6 recites the antibody of claim 1, wherein the bispecific antibody comprises a light chain comprising the amino acid sequence of SEQ ID NO: 01, a heavy chain comprising the amino acid sequence of SEQ ID NO: 02, a light chain comprising the amino acid sequence of SEQ ID NO: 03, and an antibody Fab fragment comprising the amino acid sequences of SEQ ID NO: 04.
Instant claim 7 recites the antibody of claim 5, wherein the bispecific antibody comprises a light chain comprising the amino acid sequence of SEQ ID NO: 01, a heavy chain comprising the amino acid sequence of SEQ ID NO: 02, a light chain comprising the amino acid sequence of SEQ ID NO: 03, and an antibody Fab fragment comprising the amino acid sequences of SEQ ID NO: 04.  
It should be noted that copending SEQ ID NO: 1, 2, 3 and 4 are 100% identical to instant SEQ ID NO: 1, 2, 22 and 10 of instant application, respectively.

Conclusion
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644